Citation Nr: 1446713	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to a higher initial rating in excess of 30 percent for a psychiatric disability. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran has indicated that he is no longer able to perform regular employment due to his service-connected psychiatric disability. Thus, although the issue of entitlement to a TDIU has not been addressed previously, the Board finds that it has been reasonably raised by the record. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009. The Board has listed the TDIU issue as a separate claim for administrative purposes.

In April 2012, the Veteran requested a hearing before the Board performed via videoconferencing, but failed to appear for the hearing. The appeal will be processed as though the request for a hearing had been withdrawn. 38 C.F.R. 
§ 20.702(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Further development is required prior to appellate review and the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the psychiatric disability. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. 

At a minimum, obtain all outstanding VA treatment records, especially those denoting treatment from 
Dr. Robert Jestrow and Dr. Ronda R. Jordan.

2. Schedule the Veteran for a VA psychiatric examination, to be performed by an appropriate VA examiner, to determine the current severity of the service-connected psychiatric disability. The claims folder should be furnished to the VA examiner for review and the report compiled by such examiner should indicate whether the claims folder was made available and reviewed. The examiner should note any impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

After reviewing the entirety of the evidence, to include the claims file and any records available through the VA electronic records systems, the VA examiner should also provide an opinion as to whether the Veteran's service-connected psychiatric disability, acting alone or in conjunction with the Veteran's other service-connected disabilities (specifically diabetes mellitus and a scar of the left forearm), precludes the Veteran from gaining or maintaining substantially gainful employment.

3. After any subsequent development deemed necessary, readjudicate the claims under appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



